"'~   ,, "'---·.~
           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                           Page I of l   It
                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                V.                                        (For Offenses Committed On or After November 1, 1987)


                                 Salvador Vargas-Mejia                                    Case Number: 3:19-mj-22832

                                                                                          Robert C Sc        '~'-                  -
                                                                                                                              F'i FD
                                                                                          Defendant's Attorn y
                                                                                                                                       ~~,1.~
           REGISTRATION NO. 8651 7298

           THE DEFENDANT:                                                                                                         JUL 17 2019
            0 pleaded guilty to count(s) 1 of Complaint
                                                                                                                 ·
                                                                                                                        --------                                      --
                                                                                                                     ""'"' -::1·,_!\ _,_1,:i 1..-'I..:> i I :11.,, I \__.Uuri I
             D was found guilty to count(s)                                             SOUTHfif1/'J DISHliCT OF CALIFORNIA
               after a plea of not guilty.                                                                               - "----                                        C   ••




               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                   Nature of Offense                                                                        Count Number(s)
           8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                              1

             D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             •      Count(s)
                               ------------------
                                                                                           dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                         -~TIME SERVED                              •    _ _ _ _ _ _ _ _ _ _ days

             0 Assessment: $10 WAIVED                       0 Fine: WAIVED
             0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Wednesday, July 17, 2019
                                                                                        Date of Imposition of Sentence

                               /J/Y',;,/
                      /Ybt~.'2:--
           Received ----~--------
                         DUSM                                                           Hi!ilii:::cOCK
                                                                                        UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                                         3: 19-mj-22832
